SMITH, J.
I concur in the views expressed in the dissenting opinion. My reasons for differing with the majority of' the court may be very briefly -summarized.
In Wright v. Lee, supra, this court holds that a citizen of this ¡state cannot defend an action by a foreign corporation suing in the courts of this state on the ground that its act-s were in violation of our laws, and that the sole remedy against violations of this law by a foreign corporation is -through an action instituted by the Attorney General to oust -the corporation from -doing business in the state; but, when -the foreign corporation refuses to appoint an agent on whom service -of process can be- made within •the ¡state, it may be pertinent to inquire how the Attorney General can acquire jurisdiction to bring the offending corporation into court for the purpose of obtaining a judgment of ouster. Clearly it cannot be done. If, therefore, the state itself is powerless against the predatory invasions of foreign corporations, and the citizens cannot defend in the courts of this state against acts done by sitch corporation in violation of our laws, it seems to me the *432whole statute regulating the rights of property and the acts of foreign corporation's is simply rendered nugatory and void. I cannot concur in an interpretation which worked out such results.